 Case 3:18-cv-00097-GEC Document 43 Filed 12/05/19 Page 1 of 1 Pageid#: 887




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION


MICHAEL DONALDSON,                          )
                                            )
       Plaintiff,                           )       Civil Action No. 3:18CV00097
                                            )
v.                                          )       ORDER
                                            )
TRAE-FUELS, LLC, et al.,                    )       By: Ron. Glen E. Comad
                                            )       Senior United States District Judge
       Defendants.                          )



       For the reasons stated in the accompanying memorandum opinion, it is hereby

                                         ORDERED

as follows:

       1.      The plaintiff's reasonable accommodation claim under the ADA is DISMISSED

               as abandoned; and

       2.      The defendants' motion for summary judgment on the plaintiff's claim of

               discriminatory termination under the ADA (Dkt. No. 26) is DENIED.

       The Clerk is directed to send copies of this order and the accompanying memorandum

opinion to all counsel of record.

       DATED: This Sz;4 day ofDecember, 2019.




                                                Senior United States District Judge
                                                                          j
